DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on   03/10/2022. 
Claims 1-7, 9-18, and 20 are pending and have been examined.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the examiner. 
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/10/2022 have been fully considered but they are not persuasive. 
Regarding the rejection under 101, Applicant asserts on pgs 9-10 that the claims as a whole integrate the mental process into a practical application by providing a specific improvement over the prior commentary generating method, and are therefore not directed to a judicial exception. The Examiner respectfully disagrees with this assertion. As stated in the MPEP 2106.05(a)I, “It is important to note that in order for a method claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. That is, a claim whose entire scope can be performed mentally, cannot be said to improve computer technology.” Because the process, as claimed, does not require the use of a computer in order to be performed (see the 101 rejection detailing the interpretation of the process as performed in its entirety by a human), the assertion of an improvement to a computer-related method is moot, and the claims remain ineligible. 
Regarding the prior art rejections, Applicant asserts on pg 11 that Tanikella does not teach that filtered out headlines are identified as unsuitable for commentary. The Examiner respectfully disagrees with this assertion. There is nothing in the recited claim language specifically defining the criteria for determining a text as being unsuitable for commentary. Therefore, the determination by Tanikella that a headline longer than a threshold length is to be filtered out, rather than extracted (see [0065]), reads on the determination that the headline is unsuitable for use when considering the BRI of the claim. 
Applicant further asserts on pgs 11-12 that Barbieri teaches mixing synthesized speech with a video summary, which is different from replacing written language with spoken language, and further does not disclose mixing speech with a text summary. The Examiner respectfully disagrees with this assertion. Barbieri teaches the use of speech synthesis to convert summary text into speech, and mixing the speech into the video summary created from video clips, where the original video clips may have had closed caption text, which reads on replacing written language with spoken language (see (1:35-45),(1:62-2:7)). Further, the final limitation with a combination of text and spoken language is taught by the combination of Tanikella and Barbieri, rather than Barbieri alone. While Barbieri teaches that the video may include synthesized speech, Tanikella teaches the presentation of headings and descriptions that include a video (see [0065:1-23]).
Hence, Applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 9, 12, 13, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim(s) 1, 12, and 20, the limitation(s) of “acquiring at least one news cluster”, “determining a target news cluster”, “determining for the piece of news a score”, and “determining the text”, “deleting a text unsuitable”, “replacing the written language”, and “determining a digest text”, as drafted, are processes that, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. More specifically, the mental process of a human reading through news articles published within a specific timeframe and collecting related articles together into different groups of articles, deciding on a specific group of articles to further consider, determining a score of how useful a particular article might be in writing summary information about the group of articles, removing from consideration anything considered not suitable, speaking the remaining text out loud, and writing the summary using only the article that scored the highest. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the --Mental Processes-- grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the recitation of ‘computer-implemented’ in claim 1, ‘an apparatus’, ‘processor’, and ‘memory’ in claim 12, and ‘non-transitory computer-readable storage medium’, and ‘processor’ in claim 20 reads to generalized computer components, based upon the claim interpretation wherein the structure is interpreted using [0184-7] in the specification. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using generalized computer components to acquire, determine, determine, and determine, delete, replace, and determine amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

With respect to claim(s) 2 and 13, the claim(s) recite(s) ‘generating a speech and/or video’, which reads on a human speaking the summary aloud. No additional limitations are present.

With respect to claim(s) 9, the claim(s) recite(s) ‘determining a maximum number’, ‘extracting a digest’, and ‘determining the extracted digest’, which reads on a human recognizing an upper limit to how long the commentary should be, picking out text that is shorter than the commentary limit, and recognizing that the text will be the commentary. No additional limitations are present.

These claims further do not remedy the judicial exception being integrated into a practical application and further fail to include additional elements that are sufficient to amount to significantly more than the judicial exception.

With respect to claim(s) 3 and 14, the claim(s) recite(s) ‘sending the speech and/or video…so that the terminal device presents the received speech and/or video’. The limitation has been interpreted so as to actively take it away from a human performing the step. As such, claims 3, 14, and all of their dependents are not subject to a 101 rejection.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 10, 12-16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanikella et al. (US PG Pub No. 2018/0143980), hereinafter Tanikella, in view of Barbieri et al. (U.S. Patent No. 7890331), hereinafter Barbieri..

Regarding claims 1, 12, and 20, Tanikella teaches
(claim 1) A computer-implemented method for generating a commentary, comprising (one or more computer systems perform one or more methods, i.e. computer-implemented method [0068]):
(claim 12) An apparatus for generating a commentary (a system [0007:6-8]), comprising:
(claim 12) at least one processor (the system includes a processor [0070:1-2]); and
(claim 12) a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations (the system includes a memory [0070:1-2], where the memory stores instructions, i.e. memory storing instructions, for a processor to execute, i.e. instructions when executed by the at least one processor, cause the at least one processor to perform operations [0072:1-7]), the operations 4519A13297US comprising:
(claim 20) A non-transitory computer-readable storage medium, storing a computer program thereon, wherein the computer program, when executed by one or more processors, causes the 25processors to perform operations (the system includes a memory [0070:1-2], where the memory stores instructions, i.e. storing a computer program thereon, for a processor to execute, i.e. computer program, when executed by one or more processors, causes the processors to perform operations [0072:1-7], and where the storage is a computer-readable non-transitory storage medium [0077]), the operations comprise:

acquiring at least one news cluster composed of pieces of news generated within a first preset time length, the 5pieces of news in the news cluster direct to a given news event (the system identifies a plurality of content objects, such as news articles, photos, and videos, i.e. pieces of news, where the objects have been posted within a threshold timeframe, such as the last two weeks or two days, i.e. generated within a first preset time length, where the content objects are associated with a trending topic [0051], and a trending topic may refer to a news event, i.e. pieces of news…direct to a given news event [0049:1-21], and where the content objects are categorized into one of a plurality of clusters, where each cluster relates to a particular trending topic, i.e. acquiring at least one news cluster [0048]);
determining a target news cluster based on the at least one news cluster (a quality score for each cluster is calculated, and the cluster with the highest quality score, i.e. determining…based on the at least one news cluster, is identified as the trending cluster, i.e. target news cluster [0048]);
for each piece of news in the target news cluster, determining for the piece of news a score of being suitable for generating a commentary (identifying for a content object within the trending cluster, i.e. each piece of news in the target news cluster, number of words the headline has in common, i.e. determining…a score, with other headlines from content objects within the cluster, where the number of words in common are used to identify text strings for extraction to generate the headline and description of the trending topic, i.e. piece of news…being suitable for generating a commentary [0065:1-39]);
determining the text included in a piece of target news as a target text (the headline, description, and image for a trending topic may be extracted from text in a content object within the trending cluster, i.e. text comprised in the target news as a target text, where the identification of text strings may be based on identifying a headline of a content object within the trending cluster that has the most words in common with other headlines from content objects within the cluster, i.e. determining [0065:1-39]), wherein the piece of target news is a piece of news having a highest score of being suitable for generating a commentary in the target news cluster (a headline, description, and image for a trending topic may come from the same content object, i.e. piece of target news…being suitable for generating a commentary, where the content object is identified, i.e. piece of target news, based on the headline of the content object within the trending cluster that has the most words in common, i.e. having a highest score, with headlines from other content objects within the cluster [0065:1-39]);
deleting a text unsuitable for a commentary from the target text, wherein the text unsuitable for a commentary is a text in a predetermined set of texts unsuitable for a commentary (other factors may be considered when determining if text is appropriate for extraction, such as a threshold length, i.e. predetermined set of texts unsuitable for a commentary, where headlines that are longer than the threshold length are filtered out, i.e. deleting a text unsuitable for a commentary from the target text [0065:42-46]);
determining a digest text obtained by extracting a digest from the target text including the replaced --content-- as the commentary of the target news cluster (one or more text strings in the content object within the trending cluster are extracted, i.e. extracting a digest from the target text, and are used to generate the headline and description of the trending topic, i.e. determining a digest text…as the commentary of the target news cluster, and where the headline and description can also include a video in place of the image, i.e. replaced content [0065:1-23]).  
While Tanikella provides including a video in place of an image as part of the trending-topic information, Tanikella does not specifically replacing written text with spoken language, and thus does not teach
replacing the written language included in the target text after deleting the text unsuitable for a commentary with a spoken language of an identical semantics.
Barbieri, however, teaches replacing the written language included in the target text after deleting the text unsuitable for a commentary with a spoken language of an identical semantics (most suitable text summary is chosen from the plurality of text summaries, i.e. written language included in the target text after deleting the text unsuitable for a commentary, and is synthesized into speech, i.e. replacing...with a spoken language of an identical semantics, which is then mixed into the video summary created from video clips, where the original video clips may have had closed caption text (1:35-45),(1:62-2:7),(2:32-39)).
Tanikella and Barbieri are analogous art because they are from a similar field of endeavor in identifying information related to various forms of content for presentation to a user. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the use of a video in place of an image as part of a headline and description teachings of Tanikella with the replacing written text with spoken language in summaries as taught by Barbieri. The motivation to do so would have been to achieve a predictable result of enabling the generation of concise and informative summaries of audio-visual programs (Barbieri (1:62-65)).

Regarding claims 2 and 13, Tanikella in view of Barbieri teaches claims 1 and 12, and Barbieri further teaches 
generating a speech and/or a video corresponding to the commentary (a text summary associated with program content, i.e. commentary, is converted into speech using a speech synthesizer, i.e. generating a speech, and generated into a video summary, i.e. generating…a video (2:1-7)).  
	Where the motivation to combine is the same as previously presented.

Regarding claims 3 and 14, Tanikella in view of Barbieri teaches claims 2 and 13, and Barbieri further teaches
sending the speech and/or video corresponding to the commentary to a terminal device, so that the terminal device 25presents the received speech and/or video (an audio-video mixer combines the video and audio summaries with the synthesized audio speech to give a finished summary, i.e. speech and/or video corresponding to the commentary, so that the summary can be viewed on an audio-visual device, such as a TV, computer screen, or multimedia device, i.e. sending…to a terminal device, so that the terminal device presents the received speech and/or video (5:11-18)).  
Where the motivation to combine is the same as previously presented.

Regarding claims 4 and 15, Tanikella in view of Barbieri teaches claims 3 and 14, and Tanikella further teaches
determining each of the at least one news cluster as the target news cluster (a quality score for each cluster is calculated, and the cluster with the highest quality score is identified as the trending cluster, i.e. determining…as the target news cluster [0048], where the presence of only one news cluster would, by default, mean it has the highest quality score, and is therefore, the trending cluster, i.e. each of the at least one news cluster).  

Regarding claims 5 and 16, Tanikella in view of Barbieri teaches claims 3 and 14, and Tanikella further teaches
sorting respective news clusters in the at least one news cluster in descending order according to the number of news generated within a recent second preset time length in the news clusters (a quality score is calculated for each cluster, where a measure of recency of publication dates of the content objects within the cluster may contribute to the cluster’s quality score, such as filtering out content objects published before a particular date or calculating a score based on number of days since publication, i.e. number of news generated within a recent second preset time length in the news clusters, and where the quality score is a numerical value, and a higher relative score indicates greater importance, i.e. sorting respective news clusters, that is used to further identify a trending cluster [0057:1-18,29-81]); and
10determining each news cluster sorted within a preset sorting range in the at least one news cluster as the target news cluster (the cluster with the highest quality score, i.e. each news cluster sorted within a preset sorting range, is identified as the trending cluster, i.e. determining…as the target news cluster [0048]).  

Regarding claims 7 and 18, Tanikella in view of Barbieri teaches claims 3 and 14, and Tanikella further teaches
25for each of the at least one news cluster, determining a news event topic corresponding to the news cluster and a current frequency of occurrence of the determined news event topic based on the pieces of news in the news cluster (a cluster is related to a sub-topic that is associated with a trending topic, i.e. determining a news event topic corresponding to the news cluster, and each trending topic has a plurality of sub-topics and, therefore, clusters, i.e. for each of the at least one news cluster [0055:1-10], where each cluster is scored, and the score may be based on both how recently content objects have been published, i.e. current, and how many content objects are within the cluster, i.e. frequency of occurrence of the determined news event topic based on the pieces of news in the news cluster [0057:29-41],[0058]);
determining frequency differences between current 4319A13297US frequencies of occurrence of the news event topics corresponding to the at least one news cluster and historical frequency of occurrences of the news event topics (the clusters are scored based on how recently the content objects were posted, with older postings scoring lower than more recent postings, i.e. differences between current… occurrence of the news event topics corresponding to the at least one news cluster and historical…occurrences of the news event topics [0057:29-81], and the number of times a post has been shared also contributes to the score, where more posts raises the quality score, i.e. frequencies of occurrence [0058]); and
 5determining, in the at least one news cluster, a news cluster with a frequency difference of a corresponding news event topic being greater than a preset frequency difference threshold as the target news cluster (a quality score for each cluster is calculated, and the cluster with the highest quality score compared to the other clusters, i.e. greater than a preset frequency difference threshold, is identified as the trending cluster, i.e. determining, in the at least one news cluster, a news cluster…as the target news cluster [0048], where the score is determined based on based on how recently the content objects were posted, with older postings scoring lower than more recent postings and the number of times a post has been shared also contributes to the score, where more posts raises the quality score, i.e. frequency difference of a corresponding news event topic [0058]).  

Regarding claim 10, Tanikella in view of Barbieri teaches claim 3, and Tanikella further teaches 
extracting a feature value of the piece of news under 10at least one feature (a content object within the trending cluster, i.e. piece of news, has identified the number of words its headline has in common with other headlines from content objects within the cluster, i.e. extracting a feature value [0065:1-39]); and
 determining, based on the extracted at least one feature value, a score of being suitable for generating a commentary for the piece of news (the number of words the headline of a content object has in common with other headlines from content objects within the cluster, i.e. determining, based on the extracted at least one feature value, a score, are used to identify text strings for extraction to generate the headline and description of the trending topic, i.e. piece of news…being suitable for generating a commentary [0065:1-39]).  

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanikella, in view of Barbieri, in view of Dayan et al. (U.S. PG Pub No. 2015/0332666), hereinafter Dayan, and further in view of Seuss (U.S. PG Pub No. 2019/0129942), hereinafter Seuss.

Regarding claim 9, Tanikella in view of Barbieri teaches claim 1, and Tanikella further teaches
determining a maximum --length-- for the commentary … (other factors may be considered when determining if text is appropriate for extraction, such as a threshold length, i.e. determining a maximum length for the commentary, where headlines that are longer than the threshold length are filtered out [0065:42-46]);
extracting a digest from the target text, the extracted4419A13297US digest text --being shorter-- than the maximum --length-- of the commentary (headlines longer than the threshold length are filtered out, and text strings from the other headlines that are appropriate for extraction, i.e. the extracted digest text --being shorter-- than the maximum --length-- of the commentary, are extracted to generate a headline, i.e. extracting a digest from the target text [0065:1-39,42-46]); and
 determining the extracted digest text as the commentary of the target news cluster (one or more text strings in the content object within the trending cluster are extracted, i.e. extracted digest text, and are used to generate the headline and description of the trending topic, i.e. determining…as the commentary of the target news cluster [0065:1-23]).  
And Barbieri further teaches determining a maximum --amount of information-- for the commentary according to…a preset longest audio duration (the appropriate summary is chosen based on the amount of information contained in the summary text, i.e. determining a maximum amount of information for the commentary, and the length of time required to present the summary as synthesized speech, where less information can be included in the summary when a short length of time is needed, i.e. preset longest audio duration, or more information can be included for a more informative trailer (2:40-58)).
While Tanikella in view of Barbieri provides determining a maximum length for extracted text based on how long the audio should be, Tanikella in view of Barbieri does not specifically teach that the length is based on number of characters, or that the determination of length also considers the speech rate, and thus does not teach
determining a maximum number of characters for the commentary according to a preset highest speech rate and a preset longest audio duration;
extracting a digest from the target text, the extracted4419A13297US digest text having fewer characters than the maximum number of characters of the commentary;
Dayan, however, teaches determining a maximum number of --words-- for the commentary according to a preset highest speech rate and a preset longest audio duration (the text summary is prepared based on the aim of the video length, i.e. preset longest audio duration, where the creation of the video further includes the definitions of narration, such as speed of narration, i.e. preset highest speech rate, where the number of words of the summary is adaptively determined, i.e. determining a maximum number of --words-- for the commentary [0054-7]);
extracting a digest from the target text, the extracted4419A13297US digest text having fewer --words-- than the maximum number of --words-- of the commentary (when a source text is X words long, and the summary, i.e. commentary, is to be Y words, where Y is smaller than X, i.e. maximum number of words, the text will be summarized to Y words, i.e. extracting a digest from the target text, the extracted digest text having fewer --words-- [0057]);
Tanikella, Barbieri, and Dayan are analogous art because they are from a similar field of endeavor in summarizing information for presentation to a user. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the use of audio length to determine the length of text or information included in the text teachings of Tanikella, as modified by Barbieri, with the additional use of narration speech and word count as taught by Dayan. The motivation to do so would have been to achieve a predictable result of enabling the creation of a video summary by converting text-based information and content into video form (Dayan [0038]).
While Tanikella in view of Barbieri and Dayan provides the determination of a maximum length, amount of information, or number of words in extracted text, Tanikella in view of Barbieri and Dayan does not specifically teach that the length is determined based on number of characters, and thus does not teach
a maximum number of characters
Seuss, however, teaches a maximum number of characters (sentences are selected for inclusion in the summary until their total length reaches a defined limit, such as 200 characters, i.e. maximum number of characters [0074]).
Tanikella, Barbieri, Dayan, and Seuss are analogous art because they are from a similar field of endeavor in summarizing information for presentation to a user. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the determination of a maximum length, amount of information, or number of words in extracted text teachings of Tanikella, as modified by Barbieri and Dayan, with the specific use of characters to define limit summary length as taught by Seuss. The motivation to do so would have been to substitute similar elements to achieve a predictable result of developing a document summary from sentences that are most closely related to the most important topic (Seuss [0074]).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanikella, in view of Barbieri, and further in view of Seuss.
Regarding claim 11, Tanikella in view of Barbieri teaches claim 3. 
While Tanikella in view of Barbieri provides the determination of whether or not a particular content object should have text extracted to provide a headline and description for a trending topic by comparing n-grams that could be embedded using a trained deep-learning model, Tanikella in view of Barbieri does not specifically teach that the comparison of the n-grams uses a pre-trained model, and thus does not teach
inputting the text comprised in the piece of news into a pre-trained score calculation model to obtain a score of 20being suitable for generating a commentary for the piece of news, wherein the score calculation model is used to characterize a corresponding relationship between a text and a score of being suitable for generating a commentary for the text.  
Seuss, however, teaches inputting the text comprised in the piece of news into a pre-trained score calculation model to obtain a score of 20being suitable for generating a commentary for the piece of news (a meta-document may contain sentences, i.e. text, from document summaries, i.e. commentary, of documents, i.e. piece of news, related to a topic [0075-6], where the sentences have content features identified by a trained machine learning tool, i.e. inputting the text…into a pre-trained score calculation model [0077], and the strength or relative importance of the sentence based on the content features, such as a weight of a node reflecting a prestige score of a sentence, i.e. obtain a score [0078], may suggest that a particular sentence may provide a good summary or overview of those content features found in the documents on which the meta-document is based, i.e. suitable for generating a commentary for the piece of news [0079]), wherein the score calculation model is used to characterize a corresponding relationship between a text and a score of being suitable for generating a commentary for the text (the strength or relative importance of the sentence based on the content features identified by a trained machine learning tool, i.e. score calculation model, such as a weight of a node reflecting a prestige score of a sentence, i.e. score [0077-8], may suggest, i.e. characterize a corresponding relationship between, that a particular sentence, i.e. text, may provide a good summary or overview of those content features found in the documents on which the meta-document is based, i.e. score of being suitable for generating a commentary for the text [0079]).  
Tanikella, Barbieri, and Seuss are analogous art because they are from a similar field of endeavor in summarizing information for presentation to a user. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the determination of whether or not a particular content object should have text extracted to provide a headline and description for a trending topic by comparing n-grams that could be embedded using a trained deep-learning model teachings of Tanikella, as modified by Barbieri, with the specific use of a trained machine learning tool to identify content features as taught by Seuss. The motivation to do so would have been to substitute similar elements to achieve a predictable result of developing a document summary from sentences that are most closely related to the most important topic (Seuss [0074]).

Allowable Subject Matter
Claims 6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of Tanikella teaches the scoring of a cluster to determine a trending cluster, where the score is based on a number of content objects within the cluster. While Tanikella further teaches that the content objects, it does not teach that there needs to be a minimum number of images and a minimum number of videos within the cluster. 
Neither Tanikella nor Barbieri, either alone or in combination, teaches or makes obvious the specific requirement for a minimum number of images and a minimum number of videos to be present within a cluster in order for the cluster to be considered high-quality, where the clusters are composed of pieces of news generated within a given timeframe, and the pieces of news are scored to identify candidates for commentary creation. Therefore, none of the cited prior art either alone or in combination, teaches or makes obvious the combination of limitations as recited in the independent claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE A K SCHMIEDER/           Examiner, Art Unit 2659  

/PIERRE LOUIS DESIR/           Supervisory Patent Examiner, Art Unit 2659